Citation Nr: 9916182	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran an increased rating, from 10 
percent to 30 percent, for his service connected psychiatric 
disability.  The veteran filed an April 1994 notice of 
disagreement regarding this rating determination, and was 
sent an August 1995 statement of the case.  He then filed an 
August 1995 VA Form 9 substantive appeal, and was sent a 
statement of the case.  A personal hearing was not requested.


FINDINGS OF FACT

1.  The veteran is currently service connected for 
generalized anxiety disorder, pes planus, and scars of the 
chest and neck.  

2.  The veteran has current diagnoses of multiple sclerosis, 
recurrent headaches, cataracts, and a history of myocardial 
infarction; at present, service connection has not been 
established for any of these disabilities.  

3.  The veteran's generalized anxiety disorder is manifested 
by nightmares, intrusive thoughts, and depressed mood, and 
results in severe impairment of his ability to maintain 
effective or favorable personal relationships.  


CONCLUSION OF LAW

An increased rating, to 70 percent and no higher, is 
warranted for the veteran's generalized anxiety disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9400 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a May 1993 claim seeking an increased 
rating for his service connected psychiatric disability, at 
the time rated as 10 percent disabling.  

The veteran was afforded a VA psychiatric evaluation in 
January 1994.  He spoke with a marked speech impediment due 
to multiple sclerosis; he was also wheelchair-bound secondary 
to this disease.  His wife assisted him in relating his 
symptoms.  The veteran reported participating in combat in 
Europe during World War II; this was confirmed by his DD-214.  
Right after his service separation, he experienced 
nightmares, intrusive thoughts, edginess, nervousness, and a 
heightened startle response, all of which placed a strain 
upon his marriage.  Currently, the veteran displayed anxiety, 
agitation, and depression.  He was not psychotic.  He had 
previously entertained suicidal thoughts and plans, but 
denied any such current intentions.  Regarding recent memory, 
he could only recall 2 out of 3 objects after 5 minutes, but 
his remote memory appeared intact.  His final diagnosis was 
generalized anxiety disorder with some manifestations of post 
traumatic stress disorder, delayed and chronic.  His Global 
Assessment of Functioning score was 20-30, according to the 
examiner.  His competency was undetermined.  Also, he was 
presently unemployable due to the combination of his 
neurological and psychiatric disabilities.  

The RO also obtained VA inpatient and outpatient treatment 
records dating back to the early 1980's.  The veteran has 
received regular VA medical care for a variety of 
disabilities, including multiple sclerosis, recurrent 
headaches, cataracts, and a prior myocardial infarction.  His 
multiple sclerosis has been described as "acute and 
progressive."  He is currently service connected for pes 
planus and scars of the chest and neck.  

Based on the evidence of record, the RO issued a February 
1994 rating decision granting the veteran an increased 
rating, to 30 percent, for his service connected psychiatric 
disability.  He responded with an April 1994 notice of 
disagreement concerning this ratings determination.  He was 
provided with a statement of the case, and filed a timely VA 
Form 9 substantive appeal.  

According to VA outpatient treatment notes, the veteran has 
been experiencing increased sadness, anger, irritability, and 
nervousness, due to both his traumatic wartime experiences 
and his more recent physical disabilities.  The veteran has 
reported some disorientation as to his location when he 
awakes in the morning, but he regains his bearings with time.  
His wife stated that when he returned from the war and the 
children were still young, he could be "nasty and rageful" 
if they angered him.  He would scream in his sleep, wakening 
the entire household.  For a year and a half following 
service separation, the veteran was unable to obtain 
employment, which added to the stress levels in the house.  
His nervousness impaired his ability to handle occupational 
stressors, such as tests, interviews, and promotion reviews.  
Currently, he is grateful to have his family's support but 
dislikes being around other people for too long.  Regular VA 
counseling has been afforded him, along with medication, and 
the veteran has been open to receiving whatever treatment is 
available.  

Another VA psychiatric examination was afforded the veteran 
in June 1998.  Again, the veteran's poor ability to 
communicate secondary to neurological decline was noted.  His 
wife assisted him in providing information.  He reported 
anxiety, irritability, and nervousness.  His sleep is poor, 
and he has intrusive thoughts and nightmares of his combat 
experiences.  These symptoms have been "compounded by his 
confinement to a wheelchair and being dependent on others."  
According to his wife, the veteran was always irritable and 
difficult following his separation from service.  He has 
recently been forced to discontinue his psychotherapy due to 
his physical impairment; however, he continues to take 
medication for his psychiatric disability.  Upon objective 
examination, the veteran was alert, oriented to place, 
person, and time, and able to converse appropriately, aside 
from his speech impairment.  His memory was "somewhat 
intact," and he was cooperative.  He was greatly troubled by 
his current level of overall disability, but was not 
currently suicidal.  The examiner stated it was "very 
difficult" to quantify the degree of psychiatric disability 
secondary to the veteran's current physical impairment.  
However, the examiner noted that because the veteran is 
physically prevented from working and remaining active, he 
has nothing to distract him from his psychiatric problems.  
His lack of activity "probably negatively impacts his 
anxiety disorder."  Based on the reported history, the 
examiner diagnosed post traumatic stress disorder, with a 
Global Assessment of Functioning of 20.  The veteran appeared 
competent to handle his funds, with his wife's assistance.  


Analysis

The veteran seeks an increased rating for his service 
connected generalized anxiety disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases wherein a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  To that end, the RO afforded the veteran an 
additional VA psychiatric examination in July 1998, and 
reconsidered his claim under all applicable laws and 
regulations in September 1998.  

Generalized anxiety disorder is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under 
this code, prior to the amendments of November 7, 1996, a 70 
percent rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

As amended effective November 7, 1996, the rating criteria 
provide that a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1998).  As is noted above, 
the veteran has been confined to a wheelchair for the last 
several years secondary to his non-service connected multiple 
sclerosis.  He has also experienced a recurring bladder 
infection and the onset of cataracts in the recent past; none 
of these disabilities are service connected.  According to a 
VA physician, these disabilities have "compounded" the 
veteran's psychiatric problems, and "probably negatively 
[impact] his anxiety disorder."  Thus, where possible, the 
impairment resulting from the service connected disability 
alone will be considered.  Admittedly, this is a difficult 
task, but in all cases where a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1998).  

For the reasons to be outlined below, the veteran's 
disability rating for his service connected psychiatric 
disability, currently diagnosed as post traumatic stress 
disorder, will be increased to 70 percent, and no higher.  

As is noted above, the veteran has a variety of impairments, 
and only some of these are service connected.  Nevertheless, 
the medical evidence establishes severe impairment of his 
social and occupational functioning due to his service 
connected psychiatric disability.  His wife has credibly 
stated that since his return from service, the veteran has 
displayed the following symptoms: anxiety, irritability, 
depressed mood, nightmares, and nervousness.  These have 
affected his both his dealings with his family and his 
professional life.  According to his wife, he would become 
"nasty and rageful" at his children, and would scream in 
his sleep.  His behavior placed much stress upon their 
marriage, but his wife understood his experiences during the 
war and stayed with him.  Also, following his discharge from 
service, the veteran was unable to find employment for over a 
year.  This was in part due to his nervousness, which 
hindered his ability to tolerate tests, interviews, etc.  
Under the criteria in effect prior to November 1996, and in 
light of 38 C.F.R. §§ 4.3 and 4.7, a 70 percent rating is 
warranted for severe impairment of the abilities to maintain 
favorable relationships with people and to obtain and 
maintain employment.  

However, a preponderance of the evidence is against an 
increased rating beyond 70 percent for impairment resulting 
solely from the veteran's service connected psychiatric 
disability.  38 C.F.R. § 4.14 (1998).  

Under criteria in effect prior to November 1996, a total (100 
percent) schedular rating is warranted for totally 
incapacitating psychoneurotic symptoms which completely 
impair the veteran's ability to maintain occupational or 
social functioning.  Many details in the medical reports show 
that the veteran does not have complete impairment of his 
ability to maintain social and occupational functioning.  
While his multiple sclerosis has drastically hindered his 
ability to communicate, the veteran is otherwise capable of 
maintaining a coherent conversation, according to the January 
1994 and June 1998 VA psychiatric evaluations, and the VA 
outpatient counseling notes.  In January 1994, the examiner 
declined to determine the veteran's competency, but according 
to the June 1998 examination report, the veteran is 
competent.  At no time has he been described as psychotic.  
He has admitted to previous suicidal intentions, but reports 
no such current thoughts or plans, and he has been 
cooperative with VA examiners and health care providers.  
Good relationships are currently being maintained with his 
immediate family.  His recent memory showed some decline, but 
his distant memory was good.  In the June 1998 examination 
report, the veteran was characterized as alert and oriented 
to time, place, and person.  Although previous treatment 
notes have stated the veteran experiences some initial 
location disorientation when he awakes, this is only 
temporary.  No other symptoms indicative of reality 
detachment have otherwise been reported.  

Likewise, a total schedular disability rating under the 
rating criteria in effect after November 1996 is not 
warranted, as total occupational and social impairment has 
not been demonstrated.  The symptoms required for a 100 
percent rating, already enumerated above, are not 
demonstrated in the present case.  As has been discussed in 
the preceding paragraph, the veteran is able to maintain a 
coherent conversation, aside from his speech impairment due 
to multiple sclerosis.  He is alert and fully oriented, and 
competent to handle his affairs.  Although he does report 
some nightmares and intrusive thoughts, no persistent 
delusions or hallucinations have been noted.  He has 
previously entertained suicidal thoughts and plans, but 
currently has no such intentions, and he poses no persistent 
danger to others.  While the medical evidence does make clear 
that he requires total assistance in performing the regular 
activities of daily living, medical experts have attributed 
this impairment to the veteran's non-service connected 
multiple sclerosis, described as "acute and progressive."  
The veteran has twice been awarded a Global Assessment of 
Functioning score in the 20-30 point range, indicative of 
serious impairment in communication or judgment, or an 
inability to function in almost all areas.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994).  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
according to the June 1998 examination report, this score is 
indicative of the veteran's cumulative impairment, reflecting 
all physical and mental disabilities.  As is noted above, the 
veteran has a number of medical diagnoses for which service 
connection has not been established.  Thus, the Global 
Assessment of Functioning score alone is insufficient to 
justify a total schedular rating for a service connected 
psychiatric disability.  38 C.F.R. § 4.14 (1998).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's generalized anxiety disorder has 
not required any recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
potential employment in and of itself.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected psychiatric disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the evidence supports the award of an 
increased rating, to 70 percent, for the veteran's service 
connected generalized anxiety disorder.  However, the 
preponderance of the evidence is against a higher (total) 
rating under both the old and new rating criteria; as such, 
an increased rating in excess of 70 percent is denied.  


ORDER

An increased rating, to 70 percent and no higher, is 
warranted for the veteran's service connected generalized 
anxiety disorder.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

